Title: To Thomas Jefferson from James Thomson Callender, 23 February 1801
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail Febry. 23d 1801

I am to get out of this place in ten days, upon my having paid a fine of two hundred dollars. The money is ready; but if I am to pay it, I shall be so much reduced in my finances, as hardly to be able to go up to Philadelphia. Mr. Jones has advised me to state the matter to you, with reference to a remission. I thought it my duty to do so; and under the supposition of that, I shall wait here for a few days after the expiration of the term. Indeed there is nobody here to whom I can pay the cash, or who can tell me in what manner the security is to be given, as Marshall, the man who should take it, has gone up to the federal city.
I should not have been so bare of money, but that I paid for the print and paper of the two pamphlets you have seen; and could not get the last of them ready till the assembly had broke up; so that, for the present, they must remain almost entirely upon hand. I printed them in the genuine spirit of contradiction, as I may perhaps never have another opportunity of letting the world see how I can write in a jail. If I am to hear upon the subject of remission, you will perceive the expediency of its being done as early as possible.
We had a very pretty illumination upon the news of the Republicans having finally landed upon Terra firma. There has been a prodigious change in the mind of the people, within the last twelve  months; and even always increasing. The burning of the war office and treasury, and the attempt to disappoint the choice of the people, have disgusted many of their best friends. The singular accuracy of my prediction, as to the second fire, produced such a roar of laughter, and such a pang of indignation in Richmond, as I would not have lost the Satisfaction of for an hundred dollars. I would not, for the price of an estate, be divested of the self-congratulation that I feel, in having been able to go so straightly through this great national crisis, without having to look back upon one moment of trimming, or flinching. I would have begun to write, as soon as I came in, but the Newspapers were so crammed with stuff about my trial, that I thought it useless.
I expect that, in Tuesday’s Examiner, you will see three columns of mine crouded with new facts, as well as a defence of your letter of Septr. 4th., with a very outré postscript to his excellency, Mr Adams. This relates to his letter to John Marshall, about the hanging of tories. I always say, with Job, Oh that mine Adversary would write a book! I have now got John into a corner, from which he Shall not escape, without iredeemable disgrace. I sent Mr Adams and you, each a copy of the Petersburg Republican, containing his character in five columns. It is probable, Sir, that many of the newspapers, from various presses, which I have sent you, were destroyed by the Post office criminals; for surely, a more detestable sink of infamy never did exist, than a federal Post office. I speak with some exceptions. They have stopt several letters of mine; and have by that means, put me to the most racking inconvenience, and to uneasiness about my children.
I had been called out in the middle of writing a Sentence, and the length of the letter warns me of stopping. I cannot express how much I have been indebted to the kindness of Mr. Rose, and his little family of friendship.
I am Sir Your most obliged & obedt. Servant

Jas. T. Callender


P.S. David M. Randolph’s windows were not illuminated and his lady quarrelled with one of her neighbours for doing so.

